NO. 07-08-0027-CR

                                 IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                SEPTEMBER 22, 2008
                          ______________________________

            CORNELIUS SHERRELL GREER a/k/a CORNELIUS GREER,

                                                                     Appellant
                                            v.

                                  THE STATE OF TEXAS,

                                                                     Appellee
                        _________________________________

      FROM THE CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY;

                NO. 1037649-D; HON. SHAREN WILSON, PRESIDING
                       _______________________________

                                Memorandum Opinion
                           _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, Cornelius Sherrell Greer, appeals in one issue from his conviction of

unlawful possession of a firearm by contending the evidence is legally insufficient to

sustain it. We disagree and affirm the conviction.

       The standard by which we consider a legal sufficiency challenge is found in Jackson

v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). We refer the parties to

that case for its explanation.
        One unlawfully possesses a firearm when he has been convicted of a felony and

possesses a firearm within five years from the person’s release from confinement or

supervision under community supervision, parole, or mandatory supervision, whichever

date is later. TEX . PEN . CODE ANN . §46.04(a)(1) (Vernon Supp. 2008). Appellant stipulated

that the alleged offense occurred within five years of his release from confinement for a

felony conviction. Thus, we need only determine whether the evidence was sufficient to

establish that appellant possessed a firearm.

        According to the record before us, the police were called to appellant’s residence

as a result of a domestic disturbance between appellant and his wife. The wife’s sister,

Windy Biggers, who was present during the alleged dispute, testified that she saw

appellant walk out of the bedroom with a large rifle in his hand, walk outside, and place the

gun in his wife’s SUV. She identified a gun at trial as one similar to that which appellant

was carrying. Although police recovered a rifle in the vehicle identified by Biggers and

appellant had keys to that vehicle in his pocket when arrested, appellant contends that the

evidence is legally insufficient because the police failed to fingerprint the gun or “to protect

the firearm for further analysis” and one witness was intoxicated and hysterical.

        The testimony of one eyewitness is sufficient to sustain a conviction. Johnson v.

State, 176 S.W.3d 74, 78 (Tex. App.–Houston [1st Dist.] 2004, pet. ref’d); Lewis v. State,

126 S.W.3d 572, 575 (Tex. App.–Texarkana 2004, pet. ref’d).1 Moreover, the witness who




        1
        These cases found the testim ony of one eyewitness factually sufficient to sustain the convictions.
However, if the evidence is factually sufficient, it m ust also be legally sufficient. See Jones v. State, No. 07-
06-0244-CR, 2006 Tex. App. L EXIS 9684 at *4 n.1 (Tex. App.–Am arillo Novem ber 8, 2006, no pet.) (not
designated for publication).

                                                        2
was allegedly intoxicated and hysterical was appellant’s wife, not Biggers.2 In addition,

there was corroborating evidence by way of the location of the gun and appellant’s

possession of the keys to the vehicle. Thus, the evidence provided by Biggers that

appellant had possession of a firearm, if believed by the jury, was legally sufficient to

support the jury’s verdict.

        Accordingly, appellant’s issue is overruled, and the judgment is affirmed.



                                                             Per Curiam

Do not publish.




        2
          Appellant’s wife told one of the investigating police officers that appellant had brought a gun into the
house. W hether she was com petent to give this statem ent or whether the statem ent was credible was for the
jury to decide.

                                                        3